            Case 1:20-cr-00305-DLC Document 47 Filed 02/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                             ORDER OF JUDICIAL REMOVAL

         - against -                                  Criminal Docket No. 20 Cr. 305 (DLC)

 ADRIAN ALFARO DIAZ

                     Defendant.
 – – – – – – – – – – – – – – – – – –X

       Upon the application of the United States of America, by Jessica Greenwood, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of Adrian Alfaro Diaz, the defendant; and upon all prior

proceedings and submissions in this matter; and full consideration having been given to the matter

set forth herein, the Court finds:

       1.       The defendant is not a citizen or national of the United States.

       2.       The defendant is a native and citizen of Costa Rica.

       3.       The defendant was admitted to the United States at or near Atlanta International

                Airport, Georgia on or about February 15, 2020 as a B2 nonimmigrant with

                authorization to remain in the United States for a temporary period not to exceed

                August 14, 2020.

       4.       The defendant remained in the United States beyond August 14, 2020 without

                authorization.

       5.       At the time of sentencing in the instant criminal proceeding, the defendant will be

                convicted in the United States District Court, Southern District of New York, of

                money laundering, in violation of Title 18, United States Code, Sections
     Case 1:20-cr-00305-DLC Document 47 Filed 02/26/21 Page 2 of 3




        1956(a)(1)(B)(i) and 2, and international money laundering, in violation of Title

        18, United States Code Sections 1956(a)(2)(B)(i) and 2.

6.      The maximum sentence for these violations of Title 18, United States Code,

        Sections 1956(a)(1)(B)(i) and 2 and Sections 1956(a)(2)(B)(i) and 2 is 40 years

        imprisonment.

7.      The defendant is, and at time of sentencing will be, subject to removal pursuant to

        Section 237(a)(1)(B) of the Immigration and Nationality Act, in that after

        admission as a nonimmigrant under Section 101(a)(15) of the Act, he has remained

        in the United States for a time longer than permitted, in violation of this Act or any

        other law of the United States; and Section 237(a)(2)(A)(iii) of the Immigration and

        Nationality Act, as amended, in that, at any time after admission, he has been

        convicted of an aggravated felony as defined in Section 101(a)(43)(d) of the Act, a

        law relating to money laundering offenses.

8.      The defendant has waived his right to notice and a hearing under Section 238(c)

        of the INA, 8 U.S.C. § 1228(c).

9.      The defendant has waived the opportunity to pursue any and all forms of relief

        and protection from removal.

10.     The defendant has designated Costa Rica as the country for removal pursuant to

        Section 240(d) of the INA, 8 U.S.C. § 1229a(d).
          Case 1:20-cr-00305-DLC Document 47 Filed 02/26/21 Page 3 of 3




         WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Costa Rica.

Dated:   New York, New York
         _________________,  ------
           February 25, 2021 2020                ______________________________
                                                 HONORABLE DENISE L. COTE
                                                 UNITED STATES DISTRICT JUDGE
